Case: 21-11094      Document: 00516456591           Page: 1     Date Filed: 09/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 1, 2022
                                   No. 21-11094
                                                                         Lyle W. Cayce
                                 Summary Calendar                             Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                         versus

   Christopher Williams,

                                                             Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:07-CR-54-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Christopher Williams, federal prisoner # 35731-177, appeals the
   district court’s order denying his motion to compel defense counsel to
   surrender his case file regarding his conviction, after a jury trial, of possessing
   a controlled substance, possessing with the intent to distribute more than five


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11094     Document: 00516456591           Page: 2    Date Filed: 09/01/2022




                                    No. 21-11094


   grams of crack cocaine, unlawfully possessing a firearm in connection with a
   drug-trafficking offense, and being a felon in possession of a firearm.
   Williams stated that he sought his case files in order to prepare a motion to
   vacate under 28 U.S.C. § 2255.
          We must first examine the basis of our jurisdiction to hear this appeal.
   See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). We may only exercise
   jurisdiction over final orders and certain interlocutory orders. See 28 U.S.C.
   §§ 1291, 1292; Dardar v. Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir.
   1988). Discovery orders generally are not appealable. Goodman v. Harris
   Cnty., 443 F.3d 464, 467 (5th Cir. 2006). Here, because the district court’s
   order denying Williams’s motion to compel is neither a final order nor an
   appealable interlocutory or collateral order, we lack jurisdiction to consider
   his appeal from that order. See Dardar, 849 F.2d at 957.
          Williams’s pro se brief suggests that he seeks authorization to file a
   successive § 2255 motion. In order to do so, Williams must first show that
   his proposed claims were not raised in a prior § 2255 motion. See 28 U.S.C.
   § 2244(b)(1); § 2255(h). He also must make a prima facie showing that the
   claims rely on either “newly discovered evidence that, if proven and viewed
   in light of the evidence as a whole, would be sufficient to establish by clear
   and convincing evidence that no reasonable factfinder would have found
   [him] guilty of the offense” or “a new rule of constitutional law, made
   retroactive to cases on collateral review by the Supreme Court, that was
   previously unavailable.” § 2255(h)(1)-(2); see § 2244(b)(3)(C). Williams
   has not made such a showing.
          Accordingly, IT IS ORDERED that the appeal is DISMISSED.
   Williams’s motion for authorization to file a successive § 2255 motion and
   his motion for appointment of counsel are DENIED.




                                         2